Citation Nr: 0841832	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a malignant melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further review of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c) (2008).  

In a letter to the RO dated in March 2007, the veteran 
indicated that he wished to be scheduled for a personal 
hearing before the Board, but did not specify the type of 
hearing he preferred.  In response to an inquiry regarding 
this matter sent by the Board, the veteran indicated in an 
October 2008 letter that he wanted to be scheduled for a 
video conference hearing, to be held at the RO.  On remand, 
the RO/AMC shall schedule the veteran for a video conference 
hearing at the RO, before a Veterans Law Judge, in accordance 
with applicable law.


Accordingly, the case is REMANDED for the following action:
The RO/AMC shall schedule the veteran for 
a video conference hearing at the RO, 
before a Veterans Law Judge, in accordance 
with applicable law.


Thereafter, subject to current appellate procedures, the case 
shall be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with due process considerations.  No 
inferences should be drawn regarding the final disposition of 
this claim as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


